                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FLIPSIDE WALLETS LLC,

                        Plaintiff,

       v.                                               CIVIL ACTION

 THE BRAFMAN GROUP INC, et al.                          NO. 19-5356

                        Defendants.


                                          ORDER

      AND NOW, this 19th day of March 2020, upon consideration of Plaintiff

Flipside s Complain (ECF No. 1), Defendan Brafman s Mo ion o Dismiss (ECF No. 7),

Flipside s Response (ECF No. 8), and Brafman s Repl (ECF No. 9), it is hereby

ORDERED that:

      1. Brafman s Mo ion is GRANTED;

      2. The Court DENIES Flipside s req es for j risdic ional disco er ;

      3. The Clerk shall TRANSFER this case to the U.S. District Court for the

            District of New Jersey; and

      4. The Clerk shall CLOSE this case.



                                                    BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                    ________________________
                                                    GERALD J. PAPPERT, J.
